DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 5/3/2022.
Claims 2-3, 15-16 are canceled.
Claims 1, 4-14, 17-24 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/3/2022 has been entered.

Response to Arguments
Applicant's arguments filed "applicant amends claim 1 to  recite "a perception engine of a second type configured to identify a place or a type of place  of the vehicle," claim 9 to recite "an environmental cognitive map (ECM) configured for identifying actions based on the received place information," and claim 14 to remove the term "timing control module""  with respect to the 35 U.S.C. 112 rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection(s) of claim(s) 1-20 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection utilizing a new combination of paragraphs from the references cited in the previous office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 14 recites “a system for object detection” wherein the claimed system is software per se, as it is not tangibly embodied on any sort of physical medium or hardware.  The claim recites a system comprising "an environmental cognitive map” and “a perception engine” but these limitations are described in the specification in paragraph [0017-0023] as being software and artificial intelligent engine thereof.  Accordingly the claimed system is software per se and therefore non-statutory.

As per claims 17-22, they are dependent on claim 14 but do not overcome the deficiency thereof and are rejected on the same basis.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard (US20190176841A1) in view of Pilarski (US20170329332A1).

	In regards to claim 1, Englard teaches an object identification module for a vehicle, comprising: 
	a perception engine network configured to receive and process sensor data from one or more sensors of the vehicle (Englard: Fig. 6 Element 402 & 406; Para 6 “The method also includes receiving an indicator specifying the first sensor parameter setting, and selecting, by one or more processors and based on the received indicator, one of a plurality of neural networks of a perception component”; Para 107 “The sensor data 402 is input to a perception component 406 that includes a segmentation module 410, classification module 412 and tracking module 414”), wherein the perception engine network includes a plurality of perception engines of a first type (Englard: Para 6 “The method also includes receiving an indicator specifying the first sensor parameter setting, and selecting, by one or more processors and based on the received indicator, one of a plurality of neural networks of a perception component. Each of the plurality of neural networks is trained using training data corresponding to a different sensor parameter setting”), and wherein each of the perception engines of the first type is associated with a specific place or a specific type of place (Englard: Para 7 “The self-driving control architecture includes a perception component including a plurality of neural networks, with each of the plurality of neural networks having been trained using training data corresponding to a different sensor parameter setting. The perception component is configured to receive sensor data generated by a sensor configured to sense an environment through which the vehicle is moving. The sensor data is generated by the sensor while the sensor is configured with a first sensor parameter setting. The perception component is also configured to receive an indicator specifying the first sensor parameter setting, select, based on the received indicator, one of the plurality of neural networks, and generate signals descriptive of a current state of the environment using the selected neural network and based on the received sensor data”; Para 199 “The first set of training data includes sensor data (“first sensor data”) that corresponds to a first setting and is indicative of vehicle environments that may be real or simulated. The first set of training data also includes an indicator of the first setting”; Para 200 “The second set of training data includes additional sensor data (“second sensor data”) that corresponds to a second setting and is indicative of vehicle environments that may be real or simulated. The second set of training data also includes an indicator of the second setting”); i.e. the indicator is associated with different sets of training data with sensor data indicative of vehicle environments for different neural networks);
an engine controller coupled to the perception engine of the second type and the perception engine network (Englard: Para 6 “The method also includes generating, by the one or more processors, signals descriptive of a current state of the environment using the selected neural network and based on the received sensor data, and generating, by the one or more processors, driving decisions based on the signals descriptive of the current state of the environment. The method also includes causing one or more operational subsystems of the vehicle to maneuver the vehicle in accordance with the generated driving decisions”), the engine controller adapted to receive information related to the identified place or type of place of the vehicle from the perception engine of the second type and select one of the plurality of perception engines of the first type(Englard: Para 6 “The method also includes receiving an indicator specifying the first sensor parameter setting, and selecting, by one or more processors and based on the received indicator, one of a plurality of neural networks of a perception component. Each of the plurality of neural networks is trained using training data corresponding to a different sensor parameter setting”; Para 124 “The sensor data from one or more of the sensors 602, the perception signals 606, and/or the prediction signals 622 are input to a sensor control component 630, which processes the signals 606 (and/or 622) to generate sensor control signals 632 that control one or more parameters of one or more of the sensors 602. In particular, the sensor control component 630 determines and controls parameters that define the areas of focus or “attention” for the controlled sensor(s). For a camera, for example, the sensor control component 630 may center the camera's field of regard on a desired location in the environment. As another example, for a lidar or radar device, the sensor control component 630 may adjust the spatial distribution of scan lines produced by the device (with a higher density of scan lines at a desired area of focus), the center of the field of regard of the device, and/or horizontal and/or vertical widths of the field of regard. In some embodiments, the sensor control component 630 also adjusts other sensor parameters, in conjunction with the changes to the area of focus and/or independently of those changes”) to process the sensor data based on the identified place or type of place of the vehicle provided by the perception engine of the second type (Englard: Para 126 “the attention model 634 is trained using reinforcement learning. With reinforcement learning, at each of a number of different times (e.g., periodically, or on another suitable time basis), the attention model 634 observes the state of the vehicle environment, decides to take an action (e.g., set a particular area of focus), and potentially receives or recognizes a reward based on results of that action. During this training phase, the attention model 634 may seek to learn a mapping of states to actions (e.g., a mapping of environments to areas of focus) that maximizes the rewards over some suitable time interval or intervals”).
Yet Englard do not teach perception engine of a second type configured to identify a place or a type of place of the vehicle.
However, in the same field of endeavor, Pilarski teaches perception engine of a second type configured to identify a place or a type of place of the vehicle (Pilarski: Para 32 “the perception logic 118 can also include localization and pose logic (“LP logic 125”). The LP logic 125 can utilize sensor data 111 that is in the form of Lidar, stereoscopic imagery, and/or depth sensors in order to determine a localized position and pose of the vehicle. For example, the LP logic 125 can identify an intra-road segment location 133 for the vehicle within a particular road segment. The intra-road segment location 133 can include contextual information, such as marking points of an approaching roadway where potential ingress into the roadway (and thus path of the vehicle) may exist. The intra-road segment location 133 can be utilized by, for example, event logic 174, prediction engine 126, and/or vehicle control 128, for purpose of detecting potential points of interference or collision on the portion of the road segment in front of the vehicle. The intra-road segment location 133 can also be used to determine whether detected objects can collide or interfere with the vehicle 10, and response actions that are determined for anticipated or detected events”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify object identification module for a vehicle of Englard with the feature of perception engine of a second type configured to identify a place or a type of place of the vehicle disclosed by Pilarski. One would be motivated to do so for the benefit of “The intra-road segment location 133 can be utilized by, for example, event logic 174, prediction engine 126, and/or vehicle control 128, for purpose of detecting potential points of interference or collision on the portion of the road segment in front of the vehicle. The intra-road segment location 133 can also be used to determine whether detected objects can collide or interfere with the vehicle 10, and response actions that are determined for anticipated or detected events.” (Pilarski: Para 32).

In regards to claim 4, the combination of Englard and Pilarski teaches the module as in claim 1, and Englard further teaches the plurality of perception engines of the first type modules are neural network modules(Englard: Para 6 “The method also includes receiving an indicator specifying the first sensor parameter setting, and selecting, by one or more processors and based on the received indicator, one of a plurality of neural networks of a perception component”; Para 42 “the perception component is configured to deal with sensor data corresponding to different sensor parameter settings (e.g., different scan line distributions, different exposure settings, etc.). Thus, the perception component data may be able to handle data generated by differently configured sensors, and/or data generated by a single sensor that is configured differently at different times. Precisely which portion(s) of the perception component is/are trained may vary depending on the embodiment. For example, a neural network of a segmentation module, a neural network of a classification module, or a single neural network that jointly performs both segmentation and classification, may be trained to handle different settings of a sensor parameter (or different settings of a combination of sensor parameters)”; Para 145 “Referring first to FIG. 12, a perception component 720 includes one or more neural networks 722 for which training is conditioned on particular sensor parameter settings. The perception component 720 may be the perception component 104 of FIG. 1, the perception component 406 of FIG. 6, or the perception component 504 of FIG. 7, for example. The neural network(s) 722 may include separate neural networks for segmentation, classification and/or tracking (e.g., corresponding to the functions of the segmentation module 110, classification module 112 and/or tracking module 114, respectively, of FIG. 1). Alternatively, the neural network(s) 722 may only include a single neural network that jointly performs segmentation, classification and tracking, or include a single neural network that jointly performs any two of those three functions. The use of neural networks to perform segmentation, classification and/or tracking functions is discussed above, in general terms, with reference to FIG. 1.”).

In regards to claim 5, the combination of Englard and Pilarski teaches the module as in claim 1, and Englard further teaches the engine controller is further adapted to adjust an operation of the perception engine network by changing parameters of the perception engine network(Englard: Para 149 “The perception component 720 generates perception signals 728 by using the trained neural network(s) 722 to process the sensor data (from one or both of the sensors 726A, 726B) and the associated parameter settings. The perception signals 728 may be similar to the perception signals 106 of FIG. 1, for example, and may be used for prediction, motion planning, and/or other purposes. While FIG. 12 shows two sensors with different parameters settings, it is understood that the perception component 720 may instead, or additionally, operate on sensor data from one or more sensors that have dynamically changing (e.g., dynamically controlled) parameter settings”).

In regards to claim 6, the combination of Englard and Pilarski teaches the module as in claim 5, and Englard further teaches the parameters include weights for connections within the perception engine network (Englard: Para 44 “the perception component instead uses other techniques to handle different sensor parameter settings. For different scan line distributions (e.g., uniform distributions, Gaussian distributions, arbitrary distributions such as the 2:4:1 ratio distribution discussed above, etc.), for example, the perception component may use interpolation techniques, such as transforming data from a camera that has a higher resolution than the sensor that generated the point cloud, constructing a three-dimensional mesh from the point cloud, or using two-dimensional (e.g., elevation and azimuth angle) distances for thresholding and weighting of an interpolation function”; Para 163 “For a given point of the point cloud frame, this calculated distance may be used for thresholding. In particular, a neighboring point of the point cloud frame may be ignored (for purposes of the interpolated point being generated) if the calculated two-dimensional distance between that neighboring point and the interpolated point is greater than some threshold distance. If the neighboring point is near enough to be used for interpolation, however, the calculated distance may be used to weight the parameter value (e.g., depth, intensity, etc.) of that neighboring point when estimating a parameter value for the interpolated point being generated”).

In regards to claim 7, the combination of Englard and Pilarski teaches the module as in claim 5, and Englard further teaches the parameters include thresholds for decisions within the perception engine network (Englard: Para 44 “the perception component instead uses other techniques to handle different sensor parameter settings. For different scan line distributions (e.g., uniform distributions, Gaussian distributions, arbitrary distributions such as the 2:4:1 ratio distribution discussed above, etc.), for example, the perception component may use interpolation techniques, such as transforming data from a camera that has a higher resolution than the sensor that generated the point cloud, constructing a three-dimensional mesh from the point cloud, or using two-dimensional (e.g., elevation and azimuth angle) distances for thresholding and weighting of an interpolation function”; Para 163 “For a given point of the point cloud frame, this calculated distance may be used for thresholding. In particular, a neighboring point of the point cloud frame may be ignored (for purposes of the interpolated point being generated) if the calculated two-dimensional distance between that neighboring point and the interpolated point is greater than some threshold distance. If the neighboring point is near enough to be used for interpolation, however, the calculated distance may be used to weight the parameter value (e.g., depth, intensity, etc.) of that neighboring point when estimating a parameter value for the interpolated point being generated).

In regards to claim 8, the combination of Englard and Pilarski teaches the module as in claim 1, and Englard further teaches a mirror module adapted to monitor activity of other vehicles in an environment and make action decisions based on the monitored activity (Englard: Para 56 “The sensor control architecture 100 also includes a prediction component 120, which processes the perception signals 106 to generate prediction signals 122 descriptive of one or more predicted future states of the vehicle's environment. For a given object, for example, the prediction component 120 may analyze the type/class of the object (as determined by the classification module 112) along with the recent tracked movement of the object (as determined by the tracking module 114) to predict one or more future positions of the object. As a relatively simple example, the prediction component 120 may assume that any moving objects will continue to travel with no change to their current direction and speed, possibly taking into account first- or higher-order derivatives to better track objects that have continuously changing directions, objects that are accelerating, and so on. In some embodiments, the prediction component 120 also predicts movement of objects based on more complex behaviors. For example, the prediction component 120 may assume that an object that has been classified as another vehicle will follow rules of the road (e.g., stop when approaching a red light), and will react in a certain way to other dynamic objects (e.g., attempt to maintain some safe distance from other vehicles). The prediction component 120 may inherently account for such behaviors by utilizing a neural network or other suitable machine learning model, for example”).

	In regards to claim 9, Englard teaches a method for automated environmental perception, the method comprising:
	identifying, via the ECM, a perception engine for use with the place information(Englard: Para 7 “The self-driving control architecture includes a perception component including a plurality of neural networks, with each of the plurality of neural networks having been trained using training data corresponding to a different sensor parameter setting. The perception component is configured to receive sensor data generated by a sensor configured to sense an environment through which the vehicle is moving. The sensor data is generated by the sensor while the sensor is configured with a first sensor parameter setting. The perception component is also configured to receive an indicator specifying the first sensor parameter setting, select, based on the received indicator, one of the plurality of neural networks, and generate signals descriptive of a current state of the environment using the selected neural network and based on the received sensor data”)… wherein the perception engine was trained on the specific place or the specific type of place (Englard: Para 199 “a first set of training data is generated. The first set of training data includes sensor data (“first sensor data”) that corresponds to a first setting and is indicative of vehicle environments that may be real or simulated. The first set of training data also includes an indicator of the first setting”; Para 200 “a second set of training data is generated. The second set of training data includes additional sensor data (“second sensor data”) that corresponds to a second setting and is indicative of vehicle environments that may be real or simulated. The second set of training data also includes an indicator of the second setting”; Para 202 “the perception component is trained. Block 946 includes training a machine learning based model (e.g., a single neural network) of the perception component using the first and second sets of training data generated at blocks 942 and 944, respectively. Once trained, the perception component is configured to generate signals descriptive of a current state of the environment, as the vehicle moves through the environment”; Para 105 “the segmentation module 110, classification module 112 and/or tracking module 114 may include neural networks that were trained using data (e.g., manually labeled scenes) corresponding to a very large number of diverse environments/scenarios (e.g., with various types of objects at different distances, in different orientations, with different degrees of concealment, in different weather and/or lighting conditions, and so on)”);
	receiving sensor information (Englard: Fig. 1; Para 7 “The perception component is configured to receive sensor data generated by a sensor configured to sense an environment through which the vehicle is moving. The sensor data is generated by the sensor while the sensor is configured with a first sensor parameter setting. The perception component is also configured to receive an indicator specifying the first sensor parameter setting, select, based on the received indicator, one of the plurality of neural networks, and generate signals descriptive of a current state of the environment using the selected neural network and based on the received sensor data. The self-driving control architecture also includes a motion planner configured to generate driving decisions based on the signals descriptive of the current state of the environment, and cause one or more operational subsystems of the vehicle to maneuver the vehicle in accordance with the generated driving decisions”);
	operating the perception engine using the sensor information (Englard: Fig. 1; Para 7 “The perception component is configured to receive sensor data generated by a sensor configured to sense an environment through which the vehicle is moving. The sensor data is generated by the sensor while the sensor is configured with a first sensor parameter setting. The perception component is also configured to receive an indicator specifying the first sensor parameter setting, select, based on the received indicator, one of the plurality of neural networks, and generate signals descriptive of a current state of the environment using the selected neural network and based on the received sensor data. The self-driving control architecture also includes a motion planner configured to generate driving decisions based on the signals descriptive of the current state of the environment, and cause one or more operational subsystems of the vehicle to maneuver the vehicle in accordance with the generated driving decisions”); and
adjusting the operating of the perception engine based on the use of the identified perception engine and with the place information (Englard: Para 6 “The method also includes receiving an indicator specifying the first sensor parameter setting, and selecting, by one or more processors and based on the received indicator, one of a plurality of neural networks of a perception component. Each of the plurality of neural networks is trained using training data corresponding to a different sensor parameter setting”; Para 124 “The sensor data from one or more of the sensors 602, the perception signals 606, and/or the prediction signals 622 are input to a sensor control component 630, which processes the signals 606 (and/or 622) to generate sensor control signals 632 that control one or more parameters of one or more of the sensors 602. In particular, the sensor control component 630 determines and controls parameters that define the areas of focus or “attention” for the controlled sensor(s). For a camera, for example, the sensor control component 630 may center the camera's field of regard on a desired location in the environment. As another example, for a lidar or radar device, the sensor control component 630 may adjust the spatial distribution of scan lines produced by the device (with a higher density of scan lines at a desired area of focus), the center of the field of regard of the device, and/or horizontal and/or vertical widths of the field of regard. In some embodiments, the sensor control component 630 also adjusts other sensor parameters, in conjunction with the changes to the area of focus and/or independently of those changes”; Para 126 “the attention model 634 is trained using reinforcement learning. With reinforcement learning, at each of a number of different times (e.g., periodically, or on another suitable time basis), the attention model 634 observes the state of the vehicle environment, decides to take an action (e.g., set a particular area of focus), and potentially receives or recognizes a reward based on results of that action. During this training phase, the attention model 634 may seek to learn a mapping of states to actions (e.g., a mapping of environments to areas of focus) that maximizes the rewards over some suitable time interval or intervals”). 
Yet Englard do not teach receiving place information about a current location of a vehicle;
	providing the place information to an environmental cognitive map (ECM) configured for identifying actions based on the received place information;
	… wherein the place information comprises a specific place or a specific type of place.
	However, in the same field of endeavor, Pilarski teaches receiving place information about a current location of a vehicle(Pilarski: Para 32 “the perception logic 118 can also include localization and pose logic (“LP logic 125”). The LP logic 125 can utilize sensor data 111 that is in the form of Lidar, stereoscopic imagery, and/or depth sensors in order to determine a localized position and pose of the vehicle. For example, the LP logic 125 can identify an intra-road segment location 133 for the vehicle within a particular road segment. The intra-road segment location 133 can include contextual information, such as marking points of an approaching roadway where potential ingress into the roadway (and thus path of the vehicle) may exist”);
	providing the place information to an environmental cognitive map (ECM) configured for identifying actions based on the received place information (Pilarski: Para 32 “the perception logic 118 can also include localization and pose logic (“LP logic 125”). The LP logic 125 can utilize sensor data 111 that is in the form of Lidar, stereoscopic imagery, and/or depth sensors in order to determine a localized position and pose of the vehicle. For example, the LP logic 125 can identify an intra-road segment location 133 for the vehicle within a particular road segment. The intra-road segment location 133 can include contextual information, such as marking points of an approaching roadway where potential ingress into the roadway (and thus path of the vehicle) may exist. The intra-road segment location 133 can be utilized by, for example, event logic 174, prediction engine 126, and/or vehicle control 128, for purpose of detecting potential points of interference or collision on the portion of the road segment in front of the vehicle. The intra-road segment location 133 can also be used to determine whether detected objects can collide or interfere with the vehicle 10, and response actions that are determined for anticipated or detected events”);
	… wherein the place information comprises a specific place or a specific type of place (Pilarski: Para 32 “the perception logic 118 can also include localization and pose logic (“LP logic 125”). The LP logic 125 can utilize sensor data 111 that is in the form of Lidar, stereoscopic imagery, and/or depth sensors in order to determine a localized position and pose of the vehicle. For example, the LP logic 125 can identify an intra-road segment location 133 for the vehicle within a particular road segment. The intra-road segment location 133 can include contextual information, such as marking points of an approaching roadway where potential ingress into the roadway (and thus path of the vehicle) may exist. The intra-road segment location 133 can be utilized by, for example, event logic 174, prediction engine 126, and/or vehicle control 128, for purpose of detecting potential points of interference or collision on the portion of the road segment in front of the vehicle. The intra-road segment location 133 can also be used to determine whether detected objects can collide or interfere with the vehicle 10, and response actions that are determined for anticipated or detected events”);
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify method for automated environmental perception of Englard with the feature of receiving place information about a current location of a vehicle; providing the place information to an environmental cognitive map (ECM) configured for identifying actions based on the received place information; … wherein the place information comprises a specific place disclosed by Pilarski. One would be motivated to do so for the benefit of “The intra-road segment location 133 can be utilized by, for example, event logic 174, prediction engine 126, and/or vehicle control 128, for purpose of detecting potential points of interference or collision on the portion of the road segment in front of the vehicle. The intra-road segment location 133 can also be used to determine whether detected objects can collide or interfere with the vehicle 10, and response actions that are determined for anticipated or detected events” (Pilarski: Para 32).

In regards to claim 10, the combination of Englard and Pilarski teaches the method as in claim 9, and Englard further teaches controlling the vehicle based on the use of the identified perception engine (Englard: Fig. 1; Para 7 “The perception component is configured to receive sensor data generated by a sensor configured to sense an environment through which the vehicle is moving. The sensor data is generated by the sensor while the sensor is configured with a first sensor parameter setting. The perception component is also configured to receive an indicator specifying the first sensor parameter setting, select, based on the received indicator, one of the plurality of neural networks, and generate signals descriptive of a current state of the environment using the selected neural network and based on the received sensor data. The self-driving control architecture also includes a motion planner configured to generate driving decisions based on the signals descriptive of the current state of the environment, and cause one or more operational subsystems of the vehicle to maneuver the vehicle in accordance with the generated driving decisions”).

In regards to claim 24, the combination of Englard and Pilarski teaches the module as in claim 8, and Englard further teaches the activity of other vehicles is broadcasted by a central system that collects the activity of other vehicles(Englard: Para 180 “The network interface 816 is generally configured to convert data received from one or more devices or systems external to the vehicle to a format that is consistent with a protocol of the network 808 and is recognized by one or more of the processor(s) 802. If the vehicle including computing system 800 is an autonomous vehicle, for example, a remote mapping/navigation server may send mapping and navigation/route data (e.g., mapping and navigation signals 432 of FIG. 6) to the computing system 800 via a cellular network interface of the network interface 816, while one or more peer vehicles (e.g., other autonomous vehicles) may send data (e.g., current positions of the other vehicles) to the computing system 800 via a WiFi network interface of the network interface 816”).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard (US20190176841A1) in view of Pilarski (US20170329332A1) further in view of Hoecke (US20190217793A1)

	In regards to claim 11, the combination of Englard and Pilarski teaches the method as in claim 10, further comprising:
	determining environmental conditions(Englard: Para 6 “a method for controlling a vehicle based on sensor data having variable sensor parameter settings includes receiving sensor data generated by a sensor configured to sense an environment through which a vehicle is moving. The sensor data is generated by the sensor while the sensor is configured with a first sensor parameter setting. The method also includes receiving an indicator specifying the first sensor parameter setting, and selecting, by one or more processors and based on the received indicator, one of a plurality of neural networks of a perception component. Each of the plurality of neural networks is trained using training data corresponding to a different sensor parameter setting. The method also includes generating, by the one or more processors, signals descriptive of a current state of the environment using the selected neural network and based on the received sensor data, and generating, by the one or more processors, driving decisions based on the signals descriptive of the current state of the environment”); 
	Yet the combination of Englard and Pilarski do not teach initiating a mirror processing;
	monitoring second vehicle actions;
	evaluating the second vehicle actions in the environmental conditions;
	mirroring the second vehicle actions.
	However, in the same field of endeavor, Hoecke teaches initiating a mirror processing (Hoecke Para 55 “If there is a route portion, segment, etc. with suitable model behavior associated therewith, the process can engage 509 a mirroring function, which will cause a cruise-control enabled vehicle to actually behave as the model driver behaved”);  
	monitoring second vehicle actions(Hoecke Para 7 “The processor is also configured to determine a portion of an upcoming route for which mirroring data, representing gathered drive data from an efficient driver previously traveling the portion achieved a threshold efficiency. The processor is further configured to use cruise-control to cause the vehicle to mirror recorded behavior of the efficient driver over the portion, when a vehicle from which the request was made reaches the portion”; Para 53 “FIG. 5 shows an illustrative process for copying efficient driver behavior over a specific route. In this example, the process can use a “smart” cruise control function to mirror behavior over a route, the behavior being that of a highly efficient driver observed over the same route. In this instance, the process uses the behavior of a driver over the literal same route segment, to accommodate for fixed obstacles such as lane availability and traffic controls. Behavior modeling coupled with HD map data (highly advanced map data that includes lanes and traffic control features) could be used in the place of the actual data, but in the example shown the real data from an efficient driver of the same model vehicle is used”); 
	evaluating the second vehicle actions in the environmental conditions(Hoecke: Para 53 “FIG. 5 shows an illustrative process for copying efficient driver behavior over a specific route. In this example, the process can use a “smart” cruise control function to mirror behavior over a route, the behavior being that of a highly efficient driver observed over the same route. In this instance, the process uses the behavior of a driver over the literal same route segment, to accommodate for fixed obstacles such as lane availability and traffic controls. Behavior modeling coupled with HD map data (highly advanced map data that includes lanes and traffic control features) could be used in the place of the actual data, but in the example shown the real data from an efficient driver of the same model vehicle is used”); 
	mirroring the second vehicle actions (Hoecke: Para 55 “If there is a route portion, segment, etc. with suitable model behavior associated therewith, the process can engage 509 a mirroring function, which will cause a cruise-control enabled vehicle to actually behave as the model driver behaved”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Englard and Pilarski with the feature of initiating a mirror processing; monitoring a second vehicle actions; evaluating the second vehicle actions in the environmental conditions; mirroring the second vehicle actions by Hoecke. One would be motivated to do so for the benefit of “instruct the first driver, while traveling the route segment, to match behavior recorded for the second driver over the road segment.” (Hoecke: Para 6).

	In regards to claim 12, the combination of Englard, Pilarski, and Hoecke teaches the method as in claim 11, and Hoecke further teaches the monitoring the second vehicle actions comprises monitoring multiple actions of multiple vehicles (Hoecke: Para 33 “FIG. 2 shows an illustrative process for recording achieved efficiency, condition and driver behavior data over an interval of travel. This is a data gathering process that original equipment manufacturers (OEMs) can run on a variety of vehicles as they travel, to gather data on both driving behavior and road conditions. The data can serve a dual purpose, it can be used to improve and refine an individual driver profile and it can serve to represent fuel efficiency achieved under certain conditions with certain driving behavior in a certain vehicle”).

	In regards to claim 13, the combination of Englard, Pilarski, and Hoecke teaches the method as in claim 11, and Hoecke further teaches the second vehicle actions are stored in a place file (Hoecke: Para 46 “FIG. 4 shows an illustrative process for driving efficiency improvement. In this example, a first user requests to improve driving efficiency. This process will find route segments over which a second user, having a higher fuel efficiency, recorded data. The route segment can be the literal copy of a current route segment, or a segment having similar characteristics (speed limits, stop signs, traffic levels, etc.). By instructing the first user to behave in a manner more similar to the second user under similar conditions in which the second user achieved higher efficiency, the process can teach the first user how to improve fuel efficiency”).


Claims 14, 17-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard (US20190176841A1) in view of Browning (US20180005053A1).

	In regards to claim 14, Englard teaches a system for object detection, comprising:
	an environmental cognitive map (ECM) configured for receiving weighted inputs of a set of place parameters associated with a place (Englard: Para 156 “The interpolation module 744 may generally be configured to normalize the sensor point cloud, or portions thereof, in an appropriate manner, such that the segmentation module 746, classification module 748 and/or tracking module 750 can correctly and consistently process point cloud frames (or portions thereof)”; Para 163 “For a given point of the point cloud frame, this calculated distance may be used for thresholding. In particular, a neighboring point of the point cloud frame may be ignored (for purposes of the interpolated point being generated) if the calculated two-dimensional distance between that neighboring point and the interpolated point is greater than some threshold distance. If the neighboring point is near enough to be used for interpolation, however, the calculated distance may be used to weight the parameter value (e.g., depth, intensity, etc.) of that neighboring point when estimating a parameter value for the interpolated point being generated”; Para 225 “an estimated parameter value (e.g., depth or intensity) is calculated for the interpolated point. The calculation may use (i.e., be a function of), for each neighboring point that was identified at block 1015 as being within the threshold distance, (1) the distance between the two-dimensional coordinates for the interpolated point and the two-dimensional coordinates associated with the neighboring point, and (2) the parameter value associated with the neighboring point. The estimated parameter value may be calculated by weighting the parameter values associated with identified neighboring points according to two-dimensional distance, e.g., by applying Equations 2 through 4 above, or using another suitable set of calculations. It is understood that multiple parameter values (e.g., both depth and intensity) may be estimated for each interpolated point”);
	Yet Englard do not teach an environmental cognitive map (ECM) configured for receiving … inputs of a set of place parameters associated with a place	and a set of real time parameters ; and 
	perception engine configured to identify an environment of a vehicle as a new environment or a known environment based on the weighted inputs of the set of place parameters and the set of real time parameters, and information about whether the environment is encountered less than a threshold number of times.
	However, in the same field of endeavor, Browning teaches an environmental cognitive map (ECM) (Browning: Para 106 “The motion planning component 424 can process input, which includes the localization output 121 and the perception output 129, in order to determine a response trajectory 425 which the vehicle may take to avoid a potential hazard”) configured for receiving weighted inputs of a set of place parameters associated with a place (Browning: Para 38 “Each of the stored submaps 105 may include data layers corresponding to multiple types of information about a corresponding road segment”; Para 44 “the submap processing component 120 can include localization component 122 to perform operations for determining the localization output. The localization output 121 can be determined at discrete instances while the vehicle 10 traverses the area of the road segment corresponding to the current submap 145. The localization output 121 can include location coordinate 117 and pose 119 of the vehicle 10 relative to the current submap 145. In some examples, the localization component 122 can compare information from the current sensor state 493 (e.g., Lidar data, imagery, sonar, radar, etc.) to the feature set 113 of the current submap 145. Through sensor data comparison, the location of the vehicle 10 can be determined with specificity that is significantly more granular than what can be determined through use of a satellite navigation component”) and a set of real time parameters (Browning: Para 45 “the submap processing component 120 can include perception component 124 which provides perception output 129 representing objects that are detected (through analysis of the current sensor state 493) as being present in the area of the road network. The perception component 124 can determine the perception output to include, for example, a set of objects (e.g., dynamic objects, road features, etc.). In determining the perception output 129, the perception component 124 can compare detected objects from the current sensor state 493 with known and static objects identified with the submap feature set 113. The perception component 124 can generate the perception output 129 to identify (i) static objects which may be in the field of view, (ii) non-static objects which may be identified or tracked, (iii) an image representation of the area surrounding a vehicle with static objects removed or minimized, so that the remaining data of the current sensor state 493 is centric to dynamic objects”; Para 67 “The sensor analysis sub-system 230 can implement processes and logic to analyze the vehicle sensor data 243, and to detect road conditions which can or should be reflected in one or more data layers of a corresponding submap. Additionally, the sensor analysis sub-system 230 can generate data sets as sensor analysis determinations 265 to modify and update the data layers of the submaps to more accurately reflect a current or recent condition of the corresponding road segment”); and 
	perception engine configured to identify an environment of a vehicle as a new environment or a known environment based on the weighted inputs of the set of place parameters and the set of real time parameters(Browning: Para 39 “the submap processing component 120 implements the start component 122 as a coarse or first-pass process to compare the submap feature set 113 of an initially retrieved submap against a current sensor state 493, as determined from one or more sensor interfaces or components of the vehicle's sensor system 492. The start logic 114 may perform the comparison to identify, for example, a current submap 145 of the initial set which contains the feature of a landmark detected as being present in the current sensor state 493 of the vehicle 10. Once the current submap 145 is identified, the submap processing component 120 can perform a more refined localization process using the current submap 145, in order to determine a more precise location of the vehicle 10 relative to the starting submap”; i.e. current submap 145 is identified encompasses identify an environment of a vehicle as a known environment), and information about whether the environment is encountered less than a threshold number of times (Browning: Para 165 “Examples also recognize that in a given geographic region, some roads or portions of the road network will have less sensor data sets as a result of being less traveled than other roads which may carry more traffic. Moreover, roads and road segments may provide substantial variation as to lighting parameters, given environmental factors such as presence of trees, buildings and street lights. To account for such variations, the shift transformations 1065 can transform the current image data 1043 based on a categorization scheme, such as categories for tree coverage, building coverage, and poor street lighting. For a given road segment, in some implementations, the transformations 1065 may be selected for segments of roads based on road type (e.g., heavy trees, buildings, absence of street lights)”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for object detection of Englard with the feature of an environmental cognitive map (ECM) configured for receiving … inputs of a set of place parameters associated with a place	and a set of real time parameters ; and perception engine configured to identify an environment of a vehicle as a new environment or a known environment based on the weighted inputs of the set of place parameters and the set of real time parameters, and information about whether the environment is encountered less than a threshold number of times disclosed by Browning. One would be motivated to do so for the benefit of “enable automation in limited scenarios, such as on highways” (Browning: Para 25).

In regards to claim 17, the combination of Englard and Browning teaches the system as in claim 14, and Browning further teaches the set of place parameters describes historical attributes of a place (Browning: Para 188 “In traversing the road segment, the vehicle 1110 may access stored sensor data which identifies a set of static objects (1520). The set of static objects are identified by the vehicle based on vehicle location. In some implementations, the vehicle may have a granular awareness of its own location, using for example, a satellite navigation component, or a general determination made from historical data or from a particular submap in use”).

In regards to claim 18, the combination of Englard and Browning teaches the system as in claim 14, and Browning further teaches the set of real time parameters are measured parameters(Browning: Para 66 “The sensor data analysis 230 represents logic and processes for analyzing vehicle sensor data 243 obtained from vehicles that traverse road segments represented by the submaps of the submap database 248”; Para 67 “The sensor analysis sub-system 230 can implement processes and logic to analyze the vehicle sensor data 243, and to detect road conditions which can or should be reflected in one or more data layers of a corresponding submap. Additionally, the sensor analysis sub-system 230 can generate data sets as sensor analysis determinations 265 to modify and update the data layers of the submaps to more accurately reflect a current or recent condition of the corresponding road segment”).

In regards to claim 19, the combination of Englard and Browning teaches the system as in claim 18, and Browning further teaches the measured parameters are environmental conditions (Browning: Para 67 “The sensor analysis sub-system 230 can implement processes and logic to analyze the vehicle sensor data 243, and to detect road conditions which can or should be reflected in one or more data layers of a corresponding submap. Additionally, the sensor analysis sub-system 230 can generate data sets as sensor analysis determinations 265 to modify and update the data layers of the submaps to more accurately reflect a current or recent condition of the corresponding road segment”).

In regards to claim 20, the combination of Englard and Browning teaches the system as in claim 19, and Browning further teaches the measured parameters include information received from sensors (Browning: Para 68 “the sensor analysis sub-system 230 implements sensor analysis processes on vehicle sensor data 243 (e.g., three-dimensional depth image, stereoscopic image, video, Lidar, etc.). In one example, the sensor analysis sub-system 230 may include a classifier 232 to detect and classify objects from the vehicle sensor data 243. Additionally, the sensor analysis sub-system 230 may include an image recognition process 234 to recognize features from the sensor data for the detected objects. The classifier 232 and the image recognition process 234 can generate sensor analysis determinations 265. The sensor analysis determinations 265 can specify a classification of the detected objects, as well as features of the classified object”).

In regards to claim 22, the combination of Englard and Browning teaches the system as in claim 18, and Browning further teaches the measured parameters include current traffic conditions, weather conditions, and accident status (Browning: Para 108 “the motion planning component 424 includes event logic 474 to detect conditions or events, such as may be caused by weather, conditions or objects other than moving objects (e.g., potholes, debris, road surface hazard, traffic, etc.). The event logic 474 can use the vehicle's sensor state 93, localization output 121, perception output 129 and/or third-party information to detect such conditions and events”).

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard (US20190176841A1) in view of Browning (US20180005053A1) further in view of Levinson (US20170316333A1).

	In regards to claim 21, the combination of Englard and Browning teaches The system as in claim 17.
	Yet the combination of Englard and Browning do not teach the historical attributes of the place includes accident history.
	However, in the same field of endeavor, Levinson teaches the historical attributes of the place includes accident history (Levinson Para 87 “teleoperations may be automatically invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate. This determination may optionally take into consideration other factors, including the time of day, the position of the sun, if such situation is likely to cause a disturbance to the reliability of sensor readings, and traffic or accident data derived from a variety of sources”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system for object detection of the combination of Englard and Browning with the feature of the historical attributes of the place includes accident history disclosed by Levinson. One would be motivated to do so for the benefit of “safe and efficient operation of autonomous vehicles and/or fleets of autonomous vehicles” (Levinson: Para 3).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard (US20190176841A1) in view of Pilarski (US20170329332A1) further in view of Tseng (US20160109243A1).

	In regards to claim 23, the combination of Englard and Pilarski teaches The module as in claim 1.
	Yet the combination of Englard and Pilarski do not teach the perception engine of the second type is further configured to classify the identified place or type of place as new if the identified place or type of place is encountered less than a threshold number of times.	However, in the same field of endeavor, Tseng teaches the perception engine of the second type is further configured to classify the identified place or type of place as new(Tseng Para 45 “if the current location is not matched in the location learned database, the method may transmit a message to the driver asking for approval to store a new location based on the GPS position data. For example, the method may output a message at a display requesting driver input on whether or not the database should be updated with this new location not found in the database”) if the identified place or type of place is encountered less than a threshold number of times (Tseng Para 19 “The relative frequency analysis methods may rank the learned location data based on several factors including, but not limited to, number of times traveled, time of day, day of week, and/or a combination thereof”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the module of the combination of Englard and Pilarski with the feature of the perception engine of the second type is further configured to classify the identified place or type of place as new if the identified place or type of place is encountered less than a threshold number of times disclosed by Tseng. One would be motivated to do so for the benefit of “The location, trip, and route stored in the database enable the methods to provide a hierarchy and relevance information that are maintained such that relevance information enables scalable probabilistic information” (Tseng: Para 101).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668